   Case 3:19-md-02885-MCR-GRJ Document 1000 Filed 02/18/20 Page 1 of 26




          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS
EARPLUG PRODUCTS LIABILITY
LITIGATION,                                   Case No. 3:19-md-2885

                                              Judge M. Casey Rodgers
                                              Magistrate Judge Gary R. Jones
This Document Relates to All Cases
______________________________/

                                    ORDER

      Pending before the Court is Plaintiffs’ motion to compel the French-

German Research Institute of Saint-Louis (“ISL”), a foreign nonparty, to

comply with a subpoena for the production of documents issued pursuant

to Federal Rule of Civil Procedure 45. ECF No. 891. ISL has filed a

response in opposition to Plaintiffs’ motion. ECF No. 969. The motion is

therefore ripe for the Court’s consideration. For the reasons discussed

below, Plaintiffs’ motion to compel is due to be DENIED.

                              I. BACKGROUND

      This multidistrict litigation is a products liability action concerned with

whether Defendants were negligent in their design, testing, and labeling of

the Combat Arms Earplug Version 2 (the “CAEv2”). ECF No. 704. The

CAEv2 is a dual-ended earplug, “in which one end is designed to function

as a traditional earplug, providing linear (or constant) sound attenuation,”
   Case 3:19-md-02885-MCR-GRJ Document 1000 Filed 02/18/20 Page 2 of 26




while the other end contains a filter “designed to function as a ‘nonlinear’ or

‘level-dependent’ earplug, providing increasing sound attenuation with

increasing noise levels.” ECF No. 891 at 3. The designs for the nonlinear

end of the CAEv2 (occasionally referred to as the “ISL filter” or the “CAE

filter”) and for a generic double-ended earplug originated as ISL’s

intellectual property. Id.

      A.    ISL’s Formation, Research, and Dealings with Defendants

      ISL is an “institute for research, scientific studies[,] and basic

technologies in the field of armaments” (military weaponry and equipment)

created in the 1958 Convention Between the French Republic and the

Federal Republic of Germany Concerning the Franco-German Research

Institute of Saint-Louis (the “1958 Convention”). ECF No. 891-7 at 3; see

also ECF No. 969-2 ¶ 6. ISL operates as a “non-profit scientific research

establishment” at equal expense to the French and German governments

and is administered by a board of trustees and two directors (one from

each country). ECF No. 891-7 at 3–4. ISL’s current directors are Christian

de Villemagne and Dr.-Ing Thomas Czirwitzky. ECF No. 969-2 ¶ 7.

      ISL also enjoys the “broadest legal capacity conferred upon legal

entities” in the contracting nations, including the authority to acquire and

dispose of property and to appear in court. ECF No. 891-7 at 3. However,


                                        2
     Case 3:19-md-02885-MCR-GRJ Document 1000 Filed 02/18/20 Page 3 of 26




its “property and assets … may be exempt from seizure.” Id. Because

ISL’s “general mission … is to develop technical innovations in the fields of

defense and security,” ECF No. 969-2 ¶ 8, the 1958 Convention provides

that ISL must protect “official secrets and classified documents” in

maintaining its intellectual property, ECF No. 891-7 at 6.

        Plaintiffs assert that in the mid-1990s, ISL researchers Pascal

Hamery and Armand Dancer sought “to develop an acoustic filter with

nonlinear performance superior to other nonlinear earplugs on the market

at that time.” ECF No. 891 at 7. Consequently, ISL invented the design for

the dual-ended (or “double-ended”) earplug that was tested in combination

with Defendant Aearo’s then-existing UltraFit earplug. Id. at 8. On

December 18, 1997, Inventor Hamery, on behalf of Assignee ISL, applied

for a patent ISL’s “double-ended” earplug design with the United States

Patent and Trademark Office. ECF No. 891-3 at 2.1

        On March 3, 1999, ISL entered into a licensing agreement granting

Defendants the exclusive rights to manufacture, use, and sell products

using ISL’s double-ended earplug design. ECF No. 891-4; ECF No. 969-2

¶ 17. ISL avers, however, that it “is not, and has never been, a certification

or standard-setting laboratory or organization.” ECF No. 969-2 ¶ 8. That


1   Patent No. 5,936,208 was issued on August 10, 1999. ECF No. 897-3 at 2

                                           3
    Case 3:19-md-02885-MCR-GRJ Document 1000 Filed 02/18/20 Page 4 of 26




is, ISL claims not to have tested the CAEv2 on humans for performance,

“including whether such use satisfied or complied with any standards,

specifications, or legal requirements.” Id. ¶ 19. And ISL represents that it

did not design, manufacture, own, or sell the CAEv2, nor did it make “any

certifications, representations[,] or warranties to the U.S. Government or

any other person or entity regarding” the CAEv2. Id. ¶ 18.

      B.     Plaintiffs’ Rule 45 Subpoena and ISL’s Objections

      On September 9, 2019, Plaintiffs sent ISL a comprehensive discovery

subpoena for the production of documents. ECF No. 891-1 at 1. Plaintiffs

sought the production of thirty categories of documents pertaining to: (1)

contractual and financial arrangements between ISL, Defendants, and the

United States Government for the CAE filter2 or 3M Earplugs 3; (2) the

“creation, development, or design” of the CAE filter or 3M Earplugs; (3)

meetings between ISL, Defendants, and the United States Government at

which they discussed the CAE filter or 3M Earplugs; (4) communications


2The term “CAE filter” is defined in Plaintiffs’ discovery subpoena as “the Combat Arms
Earplug filter contained within the 3M Earplugs.” ECF No. 891-1 at 7.
3 The term “3M Earplugs” is defined in Plaintiffs’ discovery subpoena as “the dual-ended
Combat Arms earplugs (Version 2 CAEv.2) that were designed, manufactured and sold
by 3M to the U.S. military from the early 2000s through approximately 2015, together with
any like-design earplugs marketed or sold by 3M for civilian use or non-military use,
including but not limited to the 3M E-A-R ARC Plug, CAEv.1, CAEv.3, CAEv.4 and CAEv.
4.1.” ECF No. 891-1 at 7. The term “includes, but is not limited to, single[-]ended and
double[-]ended nonlinear earplugs.” Id.

                                           4
   Case 3:19-md-02885-MCR-GRJ Document 1000 Filed 02/18/20 Page 5 of 26




between ISL, Defendants, and the United States Government regarding the

CAE filter or 3M Earplugs; (5) testing data for 3M Earplugs; (6) the alleged

defects, risks, elevated hazards, failures, deficiencies, or dangers to

hearing relating to the CAE filter or 3M Earplugs; (7) points of contact

between ISL, Defendants, and the United States Government; and (8)

records of ISL employees or former employees, namely Hamery, Dancer,

Karl Buck, and Claudia Rech, related to the CAE filter or 3M Earplugs. Id.

at 8–11. Plaintiffs set October 9, 2019, as the return date for production.

Id. at 1.

      ISL received the subpoena via “FedEx International Priority” delivery

on September 11, 2019. ECF No. 891-1 at 4. On October 8, 2019,

counsel for ISL sent Plaintiffs a letter raising myriad objections to the

discovery subpoena, including lack of personal jurisdiction, improper

service, immunity from foreign discovery under Articles 2 and 9 of the 1958

Convention, violations of French Law No. 68-678 of July 1968 (the “French

Blocking Statute”), relevance, proportionality, lack of possession, custody,

or control, and undue burden. ECF No. 891-2.

      Following ISL’s October 8, 2019, letter, counsel for Plaintiffs and ISL

engaged in a lengthy conferral process aimed at addressing and potentially

resolving ISL’s objections. ECF No. 969 at 16–18; see also ECF Nos. 969-


                                       5
   Case 3:19-md-02885-MCR-GRJ Document 1000 Filed 02/18/20 Page 6 of 26




5, 969-6, 969-7, 969-8, 969-9, 969-10. Plaintiffs and ISL did not reach an

agreement on the production of discovery or withdrawal of the subpoena.

The instant motion followed.

      C.    Plaintiffs’ Motion to Compel and ISL’s Response

      Plaintiffs move for an order compelling ISL’s compliance with the

discovery subpoena under Rule 45(d)(2)(B)(i). Plaintiffs ask the Court to

compel production over ISL’s objections because the requested documents

are relevant under Federal Rule of Civil Procedure 26 and service of the

subpoena on ISL by mail was authorized under Federal Rule of Civil of

Procedure 4(f)(1) in conjunction with Article 10(a) of the Hague Convention

on the Service Abroad of Judicial and Extrajudicial Documents in Civil and

Commercial Maters, Nov. 15, 1965, 20 U.S.T. 361, (the “Hague Service

Convention”). Plaintiffs further contend that its subpoena does not run

afoul of the 1958 Convention creating ISL, and the principles of

international comity set forth in Société Nationale Industrielle Aérospatiale

v. U.S. Dist. Court for the S. Dist. of Iowa, 482 U.S. 522 (1987)

(“Aérospatiale”) favors an order compelling production.

      ISL resists Plaintiffs’ discovery efforts, arguing that Plaintiffs’ reliance

on the Hague Service Convention is misguided because the Hague

Convention on the Taking of Evidence Abroad in Civil or Commercial


                                        6
   Case 3:19-md-02885-MCR-GRJ Document 1000 Filed 02/18/20 Page 7 of 26




Matters, Mar. 18, 1970, 23 U.S.T. 2555, (the “Hague Evidence

Convention”) requires service of discovery requests on France’s “Central

Authority,” the Ministry of Justice. ISL also insists the Court does not have

jurisdiction over ISL to compel the production of discovery, and therefore

the Hague Evidence Convention is the “exclusive means” for Plaintiffs to

seek discovery from ISL.

      Lastly, ISL maintains that even if the Hague Evidence Convention

were not Plaintiffs’ only discovery vehicle, the application of Aérospatiale’s

international comity analysis (particularly in view of the French Blocking

Statute) endorses using the Hague Evidence Convention’s procedures for

international discovery over the Federal Rules of Civil Procedure. In

support of this argument, ISL submits letters from the French Ministry of

Justice and French Ministry of the Army concerning Plaintiffs’ discovery

subpoena.

       II. THE HAGUE SERVICE AND EVIDENCE CONVENTIONS

      A.    The Hague Service Convention

      The Hague Service Convention, dated November 15, 1965, and

ratified by the United States Senate on April 14, 1967, revised sections of

the Hague Conventions of Civil Procedure of 1905 and 1954 “to provide a

simpler way to serve process abroad, to assure that defendants sued in


                                       7
   Case 3:19-md-02885-MCR-GRJ Document 1000 Filed 02/18/20 Page 8 of 26




foreign jurisdictions would receive actual and timely notice of suit, and to

facilitate proof of service abroad.” Volkswagenwerk Aktiengesellschaft v.

Schlunk, 486 U.S. 694, 698 (1988) (“Schlunk”); 20 U.S.T. 362. As the

Supreme Court has recognized, “[t]he purpose of the multilateral treaty is to

simplify, standardize, and generally improve the process of serving

documents abroad.” Water Splash, Inc. v. Menon, 137 S. Ct. 1504, 1507

(2017).

      The “primary innovation” of the Hague Service Convention is the

requirement that each signatory nation establish a “[C]entral [A]uthority to

receive requests for service of documents from other countries.” Schlunk,

486 U.S. at 698; see also 20 U.S.T. 362, Art. 2–7. The Hague Service

Convention also provides for service through “diplomatic and consular

agents” (Article 8), on designated individuals using “consular” or

“diplomatic” channels (Article 9), and, upon agreement of two or more

signatories, on methods of service “other than those provided for in the

preceding articles” (Article 11). 20 U.S.T. 362, Art. 8, 9, 11; see also Water

Splash, 137 S. Ct. at 1508.

      Of relevance to the dispute in this case Article 10(a) of the Hague

Service Convention provides that so long as a signatory does not object,

the treaty does not “interfere with … the freedom to send judicial


                                       8
   Case 3:19-md-02885-MCR-GRJ Document 1000 Filed 02/18/20 Page 9 of 26




documents, by postal channels, directly to persons abroad.” 20 U.S.T. 362,

Art. 10(a). Following ratification, this provision created considerable debate

in federal courts. Water Splash, 137 S. Ct. at 1508. Litigants wrangled

over whether the term “send” meant “service of process” and whether the

term “judicial documents” referred to pleadings, discovery requests, or

court orders. In 2017, the Supreme Court looked to the text and structure

of the Hague Service Conventions, as well as extratextual sources, and

determined that Article 10(a) permits service of court documents by mail so

long as “the receiving state has not objected to service by mail” and

“service by mail is authorized under otherwise-applicable law.” Id. at 1513.

      B.    The Hague Evidence Convention

      The Hague Evidence Convention, opened for signature on March 18,

1970, and ratified by the United States Senate on June 13, 1972,

“prescribes certain procedures by which a judicial authority in one

contracting state may request evidence located in another contracting

state.” Aérospatiale, 482 U.S. at 524; 23 U.S.T. 2555. The United States

took the initiative in proposing the Hague Evidence Convention following

the favorable response to the Hague Service Convention and aspired to

“establish a system for obtaining evidence located abroad that would be




                                      9
  Case 3:19-md-02885-MCR-GRJ Document 1000 Filed 02/18/20 Page 10 of 26




‘tolerable’ to the state executing the request and would produce evidence

‘utilizable’ in the requesting state.” Aérospatiale, 482 U.S. at 530.

      The Hague Evidence Convention provides for the transmission and

execution of “Letters of Request,” commonly known in the United States as

letters rogatory. See 23 U.S.T. 2555, Art. 1 (“In civil or commercial matters

a judicial authority of a Contracting State may, in accordance with the

provisions of the law of that State, request the competent authority of

another Contracting State, by means of a Letter of Request, to obtain

evidence, or to perform some other judicial act.”). Letters of Request must

provide specific information about the proceeding in the sending state and

the discovery sought. 23 U.S.T. 2555, Art. 3. The Letters are sent to the

designated “Central Authority” of a signatory for the Central Authority to

then “transmit them to the authority competent to execute them.” 23 U.S.T.

2555, Art. 2. The requested authority must “apply the appropriate

measures of compulsion” to the same extent it would for the “execution of

orders issued by authorities of its own country or of requests made by

parties in internal proceedings.” 23 U.S.T. 2555, Art. 10. The recipient of

Letters of Request may refuse to give evidence based on a privilege

recognized under the laws of the sending or receiving nation. 23 U.S.T.

2555, Art. 11.


                                      10
  Case 3:19-md-02885-MCR-GRJ Document 1000 Filed 02/18/20 Page 11 of 26




      This procedure is not mandatory. The preamble of the Hague

Evidence Convention “does not speak in mandatory terms … to describe

the procedures for all permissible transnational discovery and exclude all

other existing practices.” Aérospatiale, 482 U.S. at 534. The Hague

Evidence Convention “itself does not modify the law of any contracting

state, require any contracting state to use the Convention procedures,

either in requesting evidence or in responding to such requests, or compel

any contracting state to change its own evidence-gathering procedures.”

Id. In short, “the Convention was intended as a permissive supplement, not

a pre-emptive replacement, for other means of obtaining evidence located

abroad.” Id. at 536.

      On the other hand, the Hague Evidence Convention is “one method

of seeking of evidence that a court may elect to employ.” Aérospatiale, 482

U.S. at 541. “[I]n determining whether to employ Hague Convention means

or allow other procedures, a court must look to such factors as

considerations of comity, the relative interests of the parties including the

interest in avoiding abusive discovery, and the ease and efficacy of

alternative formats for discovery.” Madanes v. Madanes, 199 F.R.D. 135,

141 (S.D.N.Y. 2001).




                                      11
  Case 3:19-md-02885-MCR-GRJ Document 1000 Filed 02/18/20 Page 12 of 26




      Since Aérospatiale, federal courts weighing the considerations of

international comity have routinely looked to five factors: (1) “[t]he

importance to the litigation of the documents or other information

requested”; (2) “[t]he degree of specificity in the request”; (3) “[w]hether the

information originated in the United States”; (4) “[t]he availability of

alternative means of securing the information”; and (5) “[t]he extent to

which noncompliance with the request would undermine the important

interests of the United States, or compliance with the request would

undermine important interests of the state where the information is

located.” 482 U.S. at 544 n.28 (citing Restatement of Foreign Relations

Law of the United States (Revised) § 437(1)(c) (1986)).

      The party seeking application of the Hague Evidence Convention

bears the burden of persuasion. In re Urethane Antitrust Litig., 267 F.R.D.

361, 365 n.17 (D. Kan. 2010). Ultimately, the decision to permit discovery

under the Hague Evidence Convention is within the Court’s discretion.

Pearlstein v. BlackBerry Ltd., 332 F.R.D. 117, 120 (S.D.N.Y. 2019); see

also Aérospatiale, 482 U.S. at 546 (“The exact line between

reasonableness and unreasonableness in each case must be drawn by the

trial court, based on its knowledge of the case and of the claims and

interests of the parties and the governments whose statutes and policies


                                       12
  Case 3:19-md-02885-MCR-GRJ Document 1000 Filed 02/18/20 Page 13 of 26




they invoke.”). The Supreme Court has instructed federal courts to

“exercise special vigilance to protect foreign litigants from the danger that

unnecessary, or unduly burdensome, discovery may place them in a

disadvantageous position.” Aérospatiale, 482 U.S. at 546; see also id.

(“American courts should therefore take care to demonstrate due respect

for any special problem confronted by the foreign litigant on account of its

nationality or the location of its operations, and for any sovereign interest

expressed by a foreign state.”).

                              III. DISCUSSION

      In the instant motion, Plaintiffs present two issues for the Court’s

resolution. First, the parties agree that Plaintiffs were required to serve

their discovery subpoena on ISL but disagree as to which international

treaty governed the method of service. Second, assuming service was

proper, the parties offer competing considerations of international comity

under Aérospatiale for the Court to decide whether it should follow the

Hague Evidence Convention’s procedures for international discovery rather

than the Federal Rules of Civil Procedure.

      These issues are not wholly divorced because subsumed in both is

the consideration of this Court’s personal jurisdiction. A court must have

personal jurisdiction over a nonparty to compel compliance with a discovery


                                      13
  Case 3:19-md-02885-MCR-GRJ Document 1000 Filed 02/18/20 Page 14 of 26




request. ISL is a foreign nonparty, and as it points out, “Plaintiffs have not

alleged … jurisdiction over ISL, whether directly or through any purported

affiliate.” ECF No. 969 at 24. At bottom, if the Court does not have

personal jurisdiction over ISL to compel production under Rule 45, the

Hague Service Convention would be inconsequential and Plaintiffs must

attempt to obtain discovery under the Hague Evidence Convention or in

proceedings abroad.

      After careful consideration, the undersigned concludes that although

service by mail of the discovery subpoena was proper under the Hague

Service Convention, the Court does not have personal jurisdiction over ISL

to compel compliance under Rule 45. Accordingly, as explained below,

Plaintiffs were required to follow the procedures for discovery in the Hague

Evidence Convention. Alternatively, even if the Court had jurisdiction over

ISL such that the Federal Rules of Civil Procedure applied to this discovery

dispute, the Court concludes that the considerations of international comity

discussed in Aérospatiale weigh in favor of Plaintiff utilizing the Hague

Evidence Convention to obtain the production requested in its subpoena.

      A.    Service of the Subpoena on ISL by Mail

      Because the Supreme Court thoroughly examined Article 10(a) of the

Hague Service Convention in Water Splash, the Court can easily dispose


                                      14
  Case 3:19-md-02885-MCR-GRJ Document 1000 Filed 02/18/20 Page 15 of 26




of the threshold issue in Plaintiffs’ motion—whether Plaintiffs properly

served their discovery subpoena by mail. The applicable legal principle is

that the Hague Service Convention authorizes service of judicial

documents by mail among signatory countries so long as the receiving

state has not generally objected to service by mail and service by mail is

authorized under otherwise-applicable law. Water Splash, 137 S. Ct. at

1513.

        Federal Rule of Civil Procedure 4(f)(1) authorizes service outside of

the United States “by any internationally agreed means of service that is

reasonably calculated to give notice, such as those authorized by the

Hague Convention on the Service Abroad of Judicial and Extrajudicial

Documents[.]” Fed. R. Civ. P. 4(f)(1). In addition to the United States,

France is a signatory to the Hague Service Convention and has not

objected to the service methods in Article 10(a). See Shoham v. Islamic

Republic of Iran, 922 F. Supp. 2d 44, 50 (D.D.C. 2013) (listing France

among a group of signatories to the Hague Service Convention that have

not objected to service by mail under Article 10(a)); Portalp Int’l SAS v.

Zuloaga, 198 So. 3d 669, 672 n.3 (Fla. 2d DCA 2015) (“Article 21 of the

Hague Convention requires each contracting state to indicate whether they




                                       15
  Case 3:19-md-02885-MCR-GRJ Document 1000 Filed 02/18/20 Page 16 of 26




object to [A]rticle 10, and France has not objected to [A]rticle 10.”).

Therefore, Plaintiffs’ method of service on ISL was permitted.

      ISL’s numerous challenges do not compel a different conclusion.

First, ISL argues the method of discovery in the Hague Evidence

Convention supplanted Article 10(a) of the Hague Service Convention.

ECF No. 969 at 19. There is no legal authority supporting this proposition,

and it is clear from Water Splash that domestic litigants continue to

effectuate service by mail under Article 10(a) notwithstanding the existence

of the Hague Evidence Convention. Moreover, Article 10(a) applies to the

service of discovery subpoenas on foreign nonparties. TracFone Wireless,

Inc. v. Does 1-5, No. 11-cv-21871-MGC, 2011 WL 4711458, at **4–5 (S.D.

Fla. Oct. 4, 2011); Aristocrat Leisure Ltd. V. Deutsche Bank Trust Co.

Americas, 262 F.R.D. 293, 307 (S.D.N.Y. 2009).

      Second, ISL claims that service on ISL was improper because the

Hague Evidence Convention was the “vehicle by which the Republic of

France designated its Ministry of Justice as the ‘Central Authority’ through

whom civil discovery requests must be received and processed, as that

term is used in the 1965 Hague Service Convention.” Id. at 19–20. This

argument rests on an incorrect reading of the Hague Service Convention.

Article 10 of the Hague Service Convention is distinct from preceding


                                       16
  Case 3:19-md-02885-MCR-GRJ Document 1000 Filed 02/18/20 Page 17 of 26




articles requiring service on a Central Authority. See Water Splash, 137 S.

Ct. at 1508 (“Submitting a request to a central authority is not, however, the

only method of service approved by the Convention.”); Ackermann v.

Levine, 788 F.2d 830, 838–39 (2d Cir. 1986) (“Plaintiffs declined to follow

the service route allowed under Article 5 of the Convention, which permits

service via a ‘Central Authority’ of the country in which service is to be

made. Instead, plaintiffs chose to follow the equally acceptable route

allowed under Articles 8 and 10.”).

      In the same vein, ISL’s third argument—relying on Article 13 to aver

that a signatory to the Hague Service Convention may refuse to comply

with service that would “infringe its sovereignty or security,” ECF No. 969 at

20—must fail because Article 13 only applies to attempted service through

a country’s designated Central Authority. See Jian Zhang v. Baidu.com

Inc., 293 F.R.D. 508, 514 (S.D.N.Y. 2013) (“A refusal to effect service

under Article 13 of the Convention … indicates only that service through

the Central Authority is not an option.”); United States ex rel Bunk v. Bikart

Globistics GmbH & Co., No. 1:02-cv-1168(AJT/TRJ), 2010 WL 423247, at

*1 (E.D. Va. Feb. 4, 2010) (“Under Article 13 of the Hague Convention, the

Central Authority is not required to comply with a request for service that




                                      17
  Case 3:19-md-02885-MCR-GRJ Document 1000 Filed 02/18/20 Page 18 of 26




infringes upon ‘the sovereignty or security’ of the Central Authority's state,

even if the Hague Convention does apply.”).

      Lastly, ISL’s suggestion that Plaintiffs’ service of the discovery

subpoena was improper because it was not approved by this Court is not

supported by any binding law. ECF No. 969 at 20–22. Indeed, ISL admits

that court approval was only an option Plaintiffs “could have and should

have” taken prior to issuing its subpoena on ISL. Id. at 20. The Court is

not persuaded that Plaintiffs’ failure to apply for court approval of its

subpoena somehow negates their compliance with the Hague Service

Convention.

      Plaintiffs’ Rule 45 subpoena, therefore, was served validly under

Article 10(a) of the Hague Service Convention.

      B.    Personal Jurisdiction over ISL

      The Court will now turn to the gravamen of ISL’s opposition to

Plaintiffs’ motion to compel—that this Court lacks jurisdiction over ISL to

order it to comply with the Rule 45 subpoena. ECF No. 969 at 18–23. It is

well-established that this Court must have personal jurisdiction over a

nonparty to compel compliance with a discovery request under Rule 45.

See Leibovitch v. Islamic Republic of Iran, 852 F.3d 687, 689 (7th Cir.

2017) (“So to be entitled to use the federal district court in Chicago to


                                       18
  Case 3:19-md-02885-MCR-GRJ Document 1000 Filed 02/18/20 Page 19 of 26




obtain from the parent banks the worldwide information that the plaintiffs

seek, they had to be able to prove that the court has personal jurisdiction

over the banks, that is, jurisdiction over the “persons” (the two banks)

against which relief is sought—hence jurisdiction to subpoena them.”);

Gucci Am., Inc. v. Weixing Li, 768 F.3d 122, 141 (2d Cir. 2014) (“A district

court, however, must have personal jurisdiction over a nonparty in order to

compel it to comply with a valid discovery request under Federal Rule of

Civil Procedure 45.”).

      The Court typically employs a two-part analysis to determine whether

it has personal jurisdiction over a civil defendant. Sculptchair, Inc. v.

Century Arts, Ltd., 94 F.3d 623, 626–27 (11th Cir. 1996). The Court must

first determine if jurisdiction can be obtained under Florida’s long-arm

statute (Fla. Stat. § 48.193). Id. at 627. If so, the Court then looks to

whether the defendant has “sufficient minimum contacts” with Florida to

satisfy the constitutional requirements under the Due Process Clause of the

Fourteenth Amendment so that maintenance of the suit does not offend

“traditional notions of fair play and substantial justice.” Id. at 630–31.

      At least two circuit courts have applied “this test to nonparty discovery

requests by focusing on the connection between the nonparty’s contacts

with the forum and the discovery order at issue.” Gucci, 768 F.3d at 141–


                                       19
    Case 3:19-md-02885-MCR-GRJ Document 1000 Filed 02/18/20 Page 20 of 26




42 (citing Application to Enforce Admin. Subpoenas Duces Tecum of the

S.E.C. v. Knowles, 87 F.3d 413, 418 (10th Cir. 1996)).4 The undersigned

finds these cases instructive. Here, however, the Court need not delve into

this analysis because Plaintiffs do not allege the Court has personal

jurisdiction over ISL. ECF No. 969 at 24. In view of some of the seminal

cases addressing personal jurisdiction—Bristol-Myers Squibb Co. v.

Superior Court of Cal., San Francisco Cty., 137 S. Ct. 1773 (2017); Daimler

AG v. Bauman, 571 U.S. 117 (2014); Int’l Shoe Co. v. Washington, 326

U.S. 310 (1945) —this studied silence speaks volumes. 5 The Court lacks

personal jurisdiction over ISL. Accordingly, the Court cannot order ISL to

comply with Plaintiffs’ Rule 45 subpoena.




4 See also Gucci Am., Inc. v. Weixing Li, 135 F. Supp. 3d 87, 93 (S.D.N.Y. 2015) (“Federal
courts must satisfy three primary requirements to lawfully exercise personal jurisdiction
over an entity: (1) the entity must have been properly served, (2) the court must have a
statutory basis for exercising personal jurisdiction, and (3) the exercise of personal
jurisdiction must comport with constitutional due process.”).
5 Although at the motion-to-compel stage, the objecting party typically bears the burden
to substantiate its objections, Lane v. Capital Acquisitions, 242 F.R.D. 667, 670 (S.D. Fla.
2005), it is consistent with the standard for determining whether personal jurisdiction
exists over a civil defendant for the Court to place the initial burden of proving personal
jurisdiction over a foreign nonparty in a discovery dispute on the movant. See Louis
Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1350 (11th Cir. 2013) (“A plaintiff
seeking to establish personal jurisdiction over a nonresident defendant “bears the initial
burden of alleging in the complaint sufficient facts to make out a prima facie case of
jurisdiction.”).

                                            20
    Case 3:19-md-02885-MCR-GRJ Document 1000 Filed 02/18/20 Page 21 of 26




       C.     Discovery under the Hague Evidence Convention

       Alternatively, even if the Court were to conclude that it had personal

jurisdiction over ISL and thus the Federal Rules of Civil Procedure were

applicable, the Aérospatiale international comity factors support utilizing the

Hague Evidence Convention’s discovery procedure. 6 In considering

whether a party should pursue discovery under the Hague Evidence

Convention or the Federal Rules of Civil Procedure, the Court must


6 There is no question that a party attempting to obtain discovery from a foreign nonparty
must resort to the Hague Evidence Convention’s discovery procedures (where available)
if the Court does not have personal jurisdiction over the nonparty. See Sec. Inv’r Prot.
Corp. v. Bernard L. Madoff Inv. Sec. LLC, No. 08-07189 (SMB), 2019 WL 1055958, at *5
(S.D.N.Y. Mar. 5, 2019) (“Letters rogatory … may be the only means to request
documents or testimony from foreign non-parties over whom the court has no personal
jurisdiction and who are beyond the subpoena power of the court.” (internal citations
omitted)); In re Baycol Prods. Litig., 348 F. Supp. 2d 1058, 1060 (D. Minn. 2004) (“It also
appears that resort to the Convention is the only means available to obtain the requested
discovery from Dr. Guariniello, as he is a foreign person that is not a party to this case,
and who is not otherwise subject to the jurisdiction of this Court.”); Tulip Computs. Int’l
B.V. v. Dell Comput. Corp., 254 F. Supp. 2d 469, 474 (D. Del. 2003) (“Resort to the Hague
Evidence Convention in this instance is appropriate since both Mr. Duynisveld and Mr.
Dietz are not parties to the lawsuit, have not voluntarily subjected themselves to
discovery, are citizens of the Netherlands, and are not otherwise subject to the jurisdiction
of the Court.”); see also 3 Ved P. Nanda, et al., Litig. of Int’l Disputes in U.S. Courts §
17:42 (2d ed. 2008, updated 2019) (“A person seeking documents must assume that
discovery may be had from a non-party in federal court only from a location that has
personal jurisdiction over the burdened person. Regardless of theoretical issues, a court
will have serious difficulty issuing a contempt order for noncompliance if it should lack
personal jurisdiction. Personal jurisdiction may be in the district of litigation, permitting
discovery from the court adjudicating the case. Personal jurisdiction may be in other
districts in the U.S., permitting discovery in one or more of those districts consistent with
other rules imposed by [Rule] 45. Absent the above, discovery must be made through
the aid of foreign legal processes (including the Hague Evidence Convention) in the
nation with jurisdiction over the burdened party. At best, a foreign nation will take time to
honor a discovery request under the Hague Convention, and at worst, the foreign nation
is not a signatory to the Hague Convention. Consequently, U.S. litigants will want to
invoke the jurisdiction of the U.S. court if at all possible.”).

                                            21
  Case 3:19-md-02885-MCR-GRJ Document 1000 Filed 02/18/20 Page 22 of 26




scrutinize: (1) the importance of the requested discovery to the litigation; (2)

the breadth of the discovery requests; (3) whether the discovery originated

in the United States; (4) any alternative means for the requesting party to

secure the discovery; (5) whether noncompliance with the request would

undermine important interests of the United States or, conversely,

compliance with the request would undermine the important interests of the

nation where the discovery is located. Aérospatiale, 482 U.S. at 544 n.28.

ISL, as the proponent of using the Hague Evidence Convention

procedures, bears the burden on this issue. ECF No. 969 at 28.

      Turning to the first factor, the discovery Plaintiffs sought from ISL is

significant to their claims against Defendants. ISL played a central role in

the creation, development, and testing of a key component of the CAEv2

and the generic design for a dual-ended earplug. Any contractual

arrangements and communications between ISL, Defendants, and the

United States Government regarding the CAEv2 or CAE filter, as well as

testing data for this technology, are relevant to this litigation. Moreover, ISL

was in a unique position to know about any defects or risks relating to the

CAE filter or CAEv2, and any documents reflecting these concerns, if any,

would be germane here.




                                      22
    Case 3:19-md-02885-MCR-GRJ Document 1000 Filed 02/18/20 Page 23 of 26




       The remaining factors, however, favor employing the Hague

Evidence Convention. Plaintiffs’ discovery requests to ISL pertain to any

document ISL may possess mentioning the CAE filter or CAEv2 without

consideration of whether those documents still exist. These thirty

categories of document requests span a period “in excess of twenty years.”

ECF No. 969 at 31. There is also no suggestion that the requested

documents originated in the United States or they are not otherwise

obtainable from domestic sources over which the Court would have

jurisdiction (such as Defendants or the United States Government).

       As to the fifth, and final, factor, Plaintiffs’ discovery requests notably

implicate the sovereignty and security of France, which the Court must

“take care to demonstrate due respect.” Aérospatiale, 482 U.S. at 546.

Although the French Blocking Statute is not a meaningful barrier to

production, see In re Air Cargo Shipping Antitrust Litig., 278 F.R.D. 51, 53–

54 (E.D.N.Y. 2010), ISL’s charter demonstrates it is an exceptional

organization inextricably intertwined with the French government such that

ISL’s objectives may be indistinguishable from those of the French

military.7 Indeed, France’s Ministry of the Army objected to Plaintiffs’ initial


7See United States v. Ackerman, 831 F.3d 1292, 1295 (10th Cir. 2016) (“The problem of
drawing a line between public and private entities is an old and difficult one. Perhaps the
Supreme Court’s first great tangle with the task came in Trustees of Dartmouth College

                                           23
   Case 3:19-md-02885-MCR-GRJ Document 1000 Filed 02/18/20 Page 24 of 26




subpoena on the basis that ISL is charged with assisting France with its

national defense and the documents requested would give access to a host

of confidential scientific, technical, and financial information. ECF No. 969-

4. This factor, therefore, advises against subjecting ISL to the Federal

Rules of Civil Procedure.

       Therefore, in applying the Aérospatiale comity principles, the Court

concludes that international comity demands Plaintiffs attempt to obtain

discovery from ISL (a non-party over whom the Court does not jurisdiction)

through the Hague Evidence Convention and not through the Federal

Rules of Civil Procedure.

        IV. ISL’S REQUEST FOR ATTORNEY’S FEES AND COSTS

       Finally, ISL requests “an award of the fees and costs” it incurred “as a

result of” Plaintiffs’ issuance of the discovery subpoena and filing the

instant motion. ECF No. 969 at 34. Rule 45 governs Plaintiffs’ motion to

compel. Unlike Federal Rule of Civil Procedure 37, Rule 45 does not

provide for an award of attorneys’ fees or expenses arising from the


v. Woodward, 17 U.S. 518, 668–69 (1819). There the Court suggested that the calling
card of a governmental entity is whether it is ‘invested with any portion of political power,
partaking in any degree in the administration of civil government, and performing duties
which flow from the sovereign authority.’ That an entity might be incorporated … doesn't
prevent it from also qualifying as a governmental entity: the dispositive question isn't one
of form but function, turning on what the entity does, not how it is organized. So, for
example, a municipality may undoubtedly qualify both as a corporation and as a
governmental entity.”).

                                            24
  Case 3:19-md-02885-MCR-GRJ Document 1000 Filed 02/18/20 Page 25 of 26




litigation of a motion to compel the production of documents. Castleberry v.

Camden Cty., 331 F.R.D. 559, 566 (S.D. Ga. 2019); Bailey Indus., Inc. v.

CLJP, Inc., 270 F.R.D. 662, 672–73 (N.D. Fla. 2010).

      Rule 45(d)(1) authorizes the Court to levy an “appropriate sanction,”

including attorney’s fees, on a party that does not take reasonable steps to

avoid imposing an undue burden or expenses on the recipient of a

subpoena. Fed. R. Civ. P. 45(d)(1). Although federal courts are duty-

bound to enforce the discovery principles of Rule 45(d)(1), a sanctions

award is discretionary. Legal Voice v. Stormans Inc., 738 F.3d 1178, 1185

(9th Cir. 2013); see also Progressive Emu Inc. v. Nutrition & Fitness Inc.,

785 F. App’x 622, 627–28 (11th Cir. 2019) (applying an abuse of discretion

standard “in assessing the propriety of the sanction imposed under Rule

45(d)(1)”).

      Plaintiffs’ issuance of the discovery subpoena and this resulting

motion to compel are far from warranting sanctions under Rule 45(d)(1).

First, “[m]erely losing a motion to compel does not expose a party to Rule

45 sanctions.” Legal Voice, 738 F.3d at 1185. Second, ISL has failed to

demonstrate—and there is nothing in the record suggesting—that Plaintiffs

proceeded unreasonably, in bad faith, or with an improper purpose. Id.;

Goldberg v. Amgen, 123 F. Supp. 3d 9, 22–23 (D.D.C. 2015).


                                     25
 Case 3:19-md-02885-MCR-GRJ Document 1000 Filed 02/18/20 Page 26 of 26




    ISL’s request for an award of attorney’s fees and costs, therefore, is

DENIED.

                           V. CONCLUSION

    Accordingly, it is ORDERED:

    1.    Plaintiffs’ motion to compel, ECF No. 891, is DENIED.

    2.    ISL’s request for an award of attorney’s fees and costs, ECF
          No. 969 at 34, is DENIED.

    DONE AND ORDERED this 18th day of February 2020.

                                        s/Gary R. Jones
                                        GARY R. JONES
                                        United States Magistrate Judge




                                   26
